ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to an inter-turbine casing for a turbomachine over US Patent Publication No. 2015 0098812A1 which teaches: an inner shroud 32, an outer shroud 30 and a plurality of arms 34 extending radially between the inner shroud and the outer shroud, the inner shroud and the outer shroud extending coaxially around a longitudinal axis 27; a plurality of splitter blades 46 positioned circumferentially between the arms, each splitter blade comprising a root provided with an inner platform 42 fixed to the inner shroud and a head provided with an outer platform 44 fixed to the outer shroud; wherein the inner shroud comprises at least one inner groove 64 configured to slidingly receive one or more inner platforms 40; and the outer shroud comprises at least one outer groove 60 configured to slidingly receive one or more outer platforms 44. 
Prior art fails to teach or fairly suggest the inner platform and the outer platform of the splitter blades each have an upstream face and a downstream face and each comprise two studs, wherein a first stud of the two studs extends from the upstream face of the inner platform and of the outer platform and a second stud of the two studs extends from the downstream face of the inner platform and of the outer platform; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of three patent publications.
US20100111690A1, US20150044032A1, and US20180066531A1 are cited to show an integrated strut and turbine vane nozzle arrangement. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745